 
 
I 
111th CONGRESS
2d Session
H. R. 4579 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2010 
Mr. Filner introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Reclamation Wastewater and Groundwater Study and Facilities Act to authorize the Secretary of the Interior to participate in phase one of the South San Diego County Water Reclamation Project, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the South San Diego County Water Reclamation Project of 2010.
2.Project authorization
(a)In GeneralThe Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is amended by adding after the last section the following:

16__.Phase One of the South San Diego County Water Reclamation Project, California
(a)AuthorizationThe Secretary, in cooperation with the Sweetwater Authority, Otay Water District, and the City of Chula Vista, California, is authorized to participate in phase one of a project to design, plan, and construct permanent facilities needed to reclaim, reuse, and treat groundwater and wastewater in the service area of Sweetwater Authority, Otay Water District, and the City of Chula Vista.
(b)CostsharingThe Federal share of the cost of the project described in subsection (a) shall not exceed 25 percent of the total cost of the project.
(c)LimitationFunds provided by the Secretary shall not be used for the operation and maintenance of the project described in subsection (a).
(d)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $20,000,000..
(b)Conforming AmendmentThe table of sections in section 2 of Public Law 102–575 is amended by adding after the last item the following:


Sec. 16__. Phase One of the South San Diego County Water Reclamation Project, California.. 
 
